EXHIBIT 10.61
[EMPL_NAME]
AMAT ID Number: [EMPLID]
Grant Number: [GRANT_ID]
APPLIED MATERIALS, INC.
PERFORMANCE SHARES AGREEMENT FOR NONEMPLOYEE DIRECTORS
NOTICE OF GRANT
     Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Grantee”), an award of Performance Shares (also referred to as restricted stock
units) under the Company’s Employee Stock Incentive Plan (the “Plan”). The date
of this Performance Shares Agreement (the “Agreement”) is [GRANT_DATE] (the
“Grant Date”). Subject to the provisions of the Terms and Conditions of
Performance Shares Agreement (the “Terms and Conditions”), which constitute part
of this Agreement, and of the Plan, the principal features of this award are as
follows:

     
Number of Performance Shares:
  [MAX_SHARES] [INITIAL AWARDS: Insert number of Shares equal to: (a) $200,000
times a fraction, the numerator of which is the actual number of days between
the date of Grantee’s appointment or election as a director and the scheduled
date of the next Annual Meeting, and the denominator of 365, divided by (b) the
Fair Market Value of a Share on the date of grant, rounded down to the nearest
whole number. ONGOING AWARDS: Insert number of Shares equal to $200,000 divided
by the Fair Market Value of a Share on the date of grant, rounded down to the
nearest whole number.]
 
 
 
   
(also referred to as restricted stock units)
   
 
   
Vesting of Performance Shares:
  [INITIAL AWARDS: Twenty-five percent (25%) of the Performance Shares subject
to the Award will vest on each of the first four (4) annual anniversaries of the
Grant Date.]/OR/[ONGOING AWARDS: Twenty-five percent (25%) of the Performance
Shares subject to the Award will vest on March 1 of each year following the year
in which the Grant Date occurs.]*
 
 

 

*   Except as otherwise provided in the Terms and Conditions of this Agreement,
Grantee will not vest in the Performance Shares unless he or she remains a
Director of the Company through the applicable vesting date.

-1-



--------------------------------------------------------------------------------



 



IMPORTANT:
     Your written signature below indicates your agreement and understanding
that this award is subject to all of the terms and conditions contained in the
Terms and Conditions to this Agreement and the Plan. For example, important
additional information on vesting and forfeiture of the Performance Shares is
contained in paragraphs 3, 4 and 7 of the Terms and Conditions. PLEASE BE SURE
TO READ ALL OF THE TERMS AND CONDITIONS OF THIS GRANT AGREEMENT.
GRANTEE

     
 
[NAME]
   
 
   
Date: ______, 20___
   

Please be sure to retain a copy of your signed Agreement; you may obtain a paper
copy at any time and at the Company’s expense by requesting one from Stock
Programs (see paragraph 13 below of the Terms and Conditions). You must accept
this Agreement by signing a paper copy of the Agreement and delivering it to
Stock Programs.

-2-



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF PERFORMANCE SHARES AGREEMENT
FOR NONEMPLOYEE DIRECTORS
     1. Grant. The Company hereby grants to the Grantee under the Company’s
Employee Stock Incentive Plan (the “Plan”) the number of Performance Shares
(also referred to as restricted stock units) set forth on the first page of the
Notice of Grant of this Agreement, subject to all of the terms and conditions in
this Agreement and the Plan. When Shares are paid to the Grantee in payment for
the Performance Shares, par value will be deemed paid by the Grantee for each
Performance Share by past services rendered by the Grantee, and will be subject
to the appropriate tax withholdings. Unless otherwise defined herein,
capitalized terms used herein will have the meanings ascribed to them in the
Plan.
     2. Company’s Obligation to Pay. Each Performance Share has a value equal to
the Fair Market Value of a Share on the date of grant. Unless and until the
Performance Shares have vested in the manner set forth in paragraphs 3 and 4,
the Grantee will have no right to payment of such Performance Shares. Prior to
actual payment of any vested Performance Shares, such Performance Shares will
represent an unsecured obligation. Payment of any vested Performance Shares will
be made in whole Shares only.
     3. Vesting Schedule/Period of Restriction. Except as provided in paragraph
4, and subject to paragraph 7, the Performance Shares awarded by this Agreement
will vest in accordance with the vesting provisions set forth on the first page
of the Notice of Grant of this Agreement. Performance Shares will not vest in
accordance with any of the provisions of this Agreement unless the Grantee will
have continuously served as a Director of the Company from the Grant Date until
the date the Performance Shares are otherwise scheduled to vest occurs.
     4. Acceleration or Continuation of Vesting.

  a.   Death of Grantee. In the event that the Grantee dies while serving as a
Director but prior to the vesting of his or her Performance Shares, one hundred
percent (100%) of the Performance Shares subject to this Agreement will vest on
the date of the Grantee’s death.     b.   Retirement of Grantee. If Grantee has
a Termination of Service due to Retirement prior to the vesting of his or her
Performance Shares subject to this Agreement, such Performance Shares will
continue to vest in accordance with the vesting schedule set forth on the first
page of the Notice of Grant of this Agreement.     c.   Disability of Grantee.
If Grantee has a Termination of Service due to Disability prior to the vesting
of his or her Performance Shares subject to this Agreement, one hundred percent
(100%) of such Performance Shares shall immediately become vested.

     5. Payment after Vesting. Subject to the provisions of paragraphs 8 and 20,
any Performance Shares that vest in accordance with paragraphs 3 or 4 will be
paid to the Grantee (or in the event of the Grantee’s death, to his or her
estate) as soon as practicable following the date of

-3-



--------------------------------------------------------------------------------



 



vesting, but in all cases both (a) by the fifteenth (15th) day of the third
(3rd) calendar month following the date such Performance Shares vest (provided
that the Grantee will not be permitted, directly or indirectly, to designate the
year of the payment except pursuant to a deferral election made in accordance
with paragraph 6) and (b) within 90 days from the date such Performance Shares
vest. Notwithstanding the foregoing, any Performance Shares that vest in
accordance with paragraphs 3 or 4 that the Grantee elects to defer pursuant to
paragraph 6 will be paid to the Grantee in accordance with the terms of
paragraph 6 below subject to the provisions of paragraphs 8 and 20. For each
Performance Share that vests, the Grantee will receive one Share, subject to the
provisions of paragraph 8.
     6. Deferral. Subject to the Committee’s determination that this right of
deferral or any term thereof complies with applicable laws or regulations in
effect from time to time, Grantee may make an election to defer the issuance of
the Shares issuable in accordance with the terms and conditions set forth in a
Performance Shares Deferral Election Form approved by the Committee. In the
event of the Committee’s determination otherwise, the Committee may, in its
discretion, deny Grantee this right of deferral altogether, modify the terms of
the deferral and/or add such requirements as it deems necessary or advisable to
comply with applicable law and regulations. If the Grantee elects to defer the
issuance of vested Performance Shares in accordance with this paragraph 6,
payment of the deferred vested Performance Shares (and any dividends payable in
accordance with paragraph 9) will be made in accordance with the terms of the
deferral election.
     7. Forfeiture. Notwithstanding any contrary provision of this Agreement,
the balance of the Performance Shares that have not vested pursuant to
paragraphs 3 and 4 at the time of the Grantee’s Termination of Service for any
or no reason will be forfeited and automatically transferred to and reacquired
by the Company at no cost to the Company.
     8. Withholding of Taxes. If any tax withholding is required, when Shares
are issued as payment for vested Performance Shares or, in the discretion of the
Company, such earlier time as the tax withholding obligations are due, the
Company (or, if the Grantee has become an employee of an Affiliate, the
employing Affiliate), will withhold a portion of the Shares that have an
aggregate market value sufficient to pay federal, state and local income,
employment and any other applicable taxes required to be withheld by the Company
(or the employing Affiliate) with respect to the Shares, unless the Company, in
its sole discretion, requires the Grantee to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be rounded up to the nearest whole Share, with no refund provided
in the U.S. for any value of the Shares withheld in excess of the tax obligation
as a result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Grantee with respect to the
payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Affiliate) has
the right to retain without notice from any fees, salary or other amounts
payable to the Grantee, cash having a sufficient value to satisfy any tax
withholding obligations that the Company determines cannot be satisfied through
the withholding of otherwise deliverable Shares or that are due prior to the
issuance of Shares under the Performance Share award. All income and other taxes
related to the Performance Shares award and any Shares delivered in payment
thereof are the sole responsibility of the Grantee.

-4-



--------------------------------------------------------------------------------



 



     9. Dividend Equivalents for Deferred Performance Shares. If the Grantee
elects to defer the issuance of vested Performance Shares (the “Deferred
Performance Shares”) in accordance with paragraph 6, the Grantee will be
entitled to receive dividends or distributions paid on the Shares underlying
vested Deferred Performance Shares in accordance with this paragraph 9. Any such
dividends or distributions automatically will be reinvested in Performance
Shares (the “Dividend Performance Shares”).

  a.   Cash Dividends. If the Company declares and pays any cash dividends or
cash distributions on Shares during a calendar year, then with respect to the
Deferred Performance Shares that were vested as of the date the cash dividend or
distribution was paid and that remain unissued on the last Nasdaq Global Select
Market trading day of that year (the “Applicable Date”), such Deferred
Performance Shares will be increased on the Applicable Date by a number of
Dividend Performance Shares equal to the quotient obtained by dividing the cash
dividend or distribution paid on the Shares underlying such vested Deferred
Performance Shares by the Fair Marked Value (as defined in the Plan) of a Share
on the Applicable Date, rounded down to the nearest whole Share. Specifically,
the number of Dividend Performance Shares for each cash dividend or distribution
during a calendar year will be determined in accordance with the following
formula, rounded down to the nearest whole Share: X = (A x B)/C, where X = the
Dividend Performance Shares that will become vested Deferred Performance Shares
on the Applicable Date by reason of the cash dividend or distribution paid
during the year, A = the number of unissued Shares that were vested as of the
cash dividend or distribution date and remain subject to the vested Deferred
Performance Shares as of the Applicable Date, B = the per Share amount of the
applicable cash dividend or distribution, and C = the Fair Market Value of a
Share on the Applicable Date.     b.   Stock Dividends. If the Company declares
and pays any stock dividends or stock distribution on Shares during a calendar
year, then the number of unissued Shares, if any, that remain subject to
Grantee’s vested Deferred Performance Shares automatically will be adjusted in
accordance with paragraph 12.     c.   Any Dividend Performance Shares resulting
from the application of this paragraph 9 will be subject to the same terms and
conditions (including, without limitation, the applicable deferral election and
forfeiture provisions) as the unissued Deferred Performance Shares to which they
relate.

     10. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). Except as provided by paragraph 9,
any quarterly or other regular, periodic dividends or distributions (as
determined by the Company) paid on Shares will affect neither unvested
Performance Shares nor Performance Shares that are vested but unpaid, and no
such dividends or other distributions will be paid on unvested Performance
Shares or Performance Shares

-5-



--------------------------------------------------------------------------------



 



that are vested but unpaid. After such issuance, recordation and delivery, the
Grantee will have all the rights of a stockholder of the Company with respect to
voting such Shares and receipt of dividends and distributions on such Shares.
     11. No Effect on Service. Subject to any subsequent employment or service
contract that may be entered into with the Grantee or applicable laws, the terms
of the Grantee’s service to the Company, whether as a Director or otherwise,
will be determined from time to time by the Company, or the Affiliate employing
the Grantee, as the case may be, and the Company, or the Affiliate employing the
Grantee, as the case may be, will have the right, which is hereby expressly
reserved, to terminate or change the terms of the service as a Director or
employment of the Grantee at any time for any reason whatsoever, with or without
good cause. The transactions contemplated hereunder and the vesting schedule set
forth on the first page of the Notice of Grant of this Agreement do not
constitute an express or implied promise of continued service as a Director or
employment for any period of time.
     12. Changes in Performance Shares. In the event that as a result of a stock
or extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Performance Shares will be increased,
reduced or otherwise affected, and by virtue of any such event the Grantee will
in his or her capacity as owner of unvested Performance Shares which have been
awarded to him or her (the “Prior Performance Shares”) be entitled to new or
additional or different shares of stock, cash or other securities or property
(other than rights or warrants to purchase securities); such new or additional
or different shares, cash or securities or property will thereupon be considered
to be unvested Performance Shares and will be subject to all of the conditions
and restrictions that were applicable to the Prior Performance Shares pursuant
to this Agreement and the Plan. If the Grantee receives rights or warrants with
respect to any Prior Performance Shares, such rights or warrants may be held or
exercised by the Grantee, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested
Performance Shares and will be subject to all of the conditions and restrictions
which were applicable to the Prior Performance Shares pursuant to the Plan and
this Agreement.
     13. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of Stock
Programs, at Applied Materials, Inc., 2881 Scott Boulevard, M/S 2023, P.O. Box
58039, Santa Clara, CA 95050, U.S.A., or at such other address as the Company
may hereafter designate in writing.
     14. Grant is Not Transferable. Except to the limited extent provided in
this Agreement, this grant of Performance Shares and the rights and privileges
conferred hereby shall not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process, until the
Grantee has been issued Shares in payment of the Performance Shares. Upon any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.

-6-



--------------------------------------------------------------------------------



 



     15. Restrictions on Sale of Securities. The Shares issued as payment for
vested Performance Shares under this Agreement will be registered under U. S.
federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s sale of the Shares may be subject to any market blackout period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.
     16. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     17. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates (which
may be in book entry form) for Shares hereunder prior to fulfillment of all the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any U.S. state or
federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee will,
in its sole discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any U. S. state or federal governmental agency,
which the Committee will, in its sole discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Committee may establish from
time to time for reasons of administrative convenience.
     18. Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
     19. Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Grantee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
     20. Section 409A. Notwithstanding anything in the Plan or this Agreement to
the contrary, if the vesting or issuance of the balance, or some lesser portion
of the balance, of the Performance Shares is accelerated in connection with
Grantee’s termination as a Director (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (a) Grantee is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Director and (b) the payment of such accelerated Performance Shares will
result in the imposition of additional tax under Section 409A if paid to Grantee
on or within the six (6) month period following Grantee’s termination as a
Director, then the payment of such accelerated Performance Shares will not be
made until the date six (6) months and one (1) day following the date of
Grantee’s termination as a Director, unless the Grantee dies following his or
her termination as a Director, in which case, the Performance Shares will be
paid in Shares to the Grantee’s estate as soon as practicable following

-7-



--------------------------------------------------------------------------------



 



his or her death. It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the Performance Shares provided
under this Agreement or Shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. For purposes of this Agreement, “Section 409A” means
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
     21. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     22. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     23. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Grantee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
parties agree to work in good faith to revise this Agreement as necessary or
advisable to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
award of Performance Shares.
     24. Amendment, Suspension or Termination of the Plan. By accepting this
Performance Shares award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
     25. Labor Law. By accepting this Performance Shares award, the Grantee
acknowledges that: (a) the grant of these Performance Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of Performance Shares, or benefits in lieu of Performance Shares; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when the Performance Shares will be granted, the number of Performance
Shares subject to each Performance Share award and the time or times when the
Performance Shares will vest, will be at the sole discretion of the Company;
(c) the Grantee’s participation in the Plan is voluntary; (d) the value of these
Performance Shares is an extraordinary item of compensation which is outside the
scope of any subsequent employment contract with the Grantee, if any; (e) these
Performance Shares are not part of the Grantee’s normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (f) the vesting of these Performance Shares will cease upon
termination of service as a Director for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) these
Performance Shares have been granted to

-8-



--------------------------------------------------------------------------------



 



the Grantee in the Grantee’s status as a Nonemployee Director of the Company;
(i) any claims resulting from these Performance Shares will be enforceable, if
at all, against the Company; and (j) there will be no additional obligations for
any Affiliate employing the Grantee as a result of these Performance Shares.
     26. Disclosure of Grantee Information. By accepting this Performance Shares
award, the Grantee consents to the collection, use and transfer of personal data
as described in this paragraph. The Grantee understands that the Company and its
Affiliates hold certain personal information about him or her, including his or
her name, home address and telephone number, date of birth, social security or
identity number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all awards of Performance Shares
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in his or her favor, for the purpose of managing
and administering the Plan (“Data”). The Grantee further understands that the
Company and/or its Affiliates will transfer Data among themselves as necessary
for the purpose of implementation, administration and management of his or her
participation in the Plan, and that the Company and/or any of its Affiliates may
each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Grantee
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as in the U.S. or Asia. The Grantee authorizes the Company to
receive, possess, use, retain and transfer the Data in electronic or other form,
for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer to a broker or other
third party with whom he or she may elect to deposit any Shares of stock
acquired from this award of Performance Shares of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares of
stock on his or her behalf. The Grantee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia. The Grantee understands that he or she may, at any time, view the Data,
require any necessary amendments to the Data or withdraw the consent herein in
writing by contacting the Human Resources department and/or the Stock Programs
Administrator for the Company and/or its applicable Affiliates.
     27. Notice of Governing Law. This award of Performance Shares will be
governed by, and construed in accordance with, the laws of the State of
California, in the U.S.A., without regard to principles of conflict of laws.
o O o

-9-